Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered April 2, 1964 after a jury trial, convicting him of petit larceny, and imposing sentence. Judgment affirmed. Defendant’s sole contention is that the prosecution improperly asked him on cross-examination the following question: “Now, isn’t it a fact that you were convicted of felonious assault?” Defendant raised no objection to the question. The fact is (as the “Yellow sheet” shows) that, while defendant was charged with felonious assault, the charge was disposed of in the Adolescent Court by the imposition of a $50 fine and “ five days.” In addition, defendant testified that the felonious assault charge was dismissed but that he was convicted of disorderly conduct. In our opinion, while the question as framed constituted error (People v. Cascone, 185 N. Y. 317, 334; People v. Malkin, 250 N. Y. 185; People v. Santiago, 15 N Y 2d 640), nevertheless, under the circumstances herein and the undisputed guilt of defendant, such error did not influence the jury or taint the verdict (People v. Kingston, 8 N Y 2d 384; Code Crim. Pro., § 542). Moreover, the point involved was not preserved for review in the absence of an objection (People v. Kelly, 12 N Y 2d 248; People v. Friola, 11 N Y 2d 157). Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.